DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites estimating a product consumed by the user and a consumption quantity of the product based on the information relating to the fluctuation of the power.
Regarding the estimating a product consumed by the user, this limitation is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “information processing device comprising a control unit that executes”, nothing in the claim precludes the step from practically being performed in the mind. Mere nominal recitation of a generic circuitry does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
Regarding the estimating a consumption quantity of the product, 0060 of the instant specification describes this estimation being a counting process. Counting is a mathematical calculation under broadest reasonable interpretation and therefore the claim recites a mathematical concept. 
The claim recites the additional element of acquiring information. The acquiring of information is recited at high level of generality and amounts to mere data gathering which is a form of insignificant extra solution activity (MPEP 2106.05(g)).
As shown above, the additional elements in the claim amount to no more than insignificant extra solution activity to apply an exception using generic circuitry. It is noted that the courts have found gathering and analyzing information using conventional techniques and displaying the result as not being sufficient to show an improvement in certain fields such as computing which the instant application falls under (MPEP 2106.05(a)).
Therefore, claim 1 is rejected under 35 USC 101. Claims 8 and 15 recite similar language and are similarly rejected. Therefore, claims 1-20 are rejected. 

Claim 2 recites acquiring fluctuation amount. The claim recites the additional element of acquiring information. The acquiring of information is recited at high level of generality and amounts to mere data gathering which is a form of insignificant extra solution activity (MPEP 2106.05(g)).
Therefore claim 2 is rejected. Claims 9 and 16 recite similar language and are similarly rejected. 

Claim 3 recites estimates the product consumed by the user by collating the information. This limitation is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “information processing device comprising a control unit that executes”, nothing in the claim precludes the step from practically being performed in the mind. Mere nominal recitation of a generic circuitry does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
Therefore claim 3 is rejected. Claims 10 and 17 recite similar language and are similarly rejected.

Claim 4 recites estimates the product consumed by the user based on a maximum value of a fluctuation amount of a power consumption of the electrical product from power consumed when the electrical product is in an idle state. This limitation is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “information processing device comprising a control unit that executes”, nothing in the claim precludes the step from practically being performed in the mind. Mere nominal recitation of a generic circuitry does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
Therefore claim 4 is rejected. Claims 11 and 18 recite similar language and are similarly rejected.

Claim 5 recites a storage unit for storing a relationship between the information relating to the fluctuation of the power and the product consumed by the user, wherein the control unit estimates the product consumed by the user based on the information relating to the fluctuation of the power and the relationship stored in the storage unit. 
The storing of information is recited at high level of generality and amounts to mere data gathering which is a form of insignificant extra solution activity (MPEP 2106.05(g)). 
Further, estimating the product consumed by the user is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “information processing device comprising a control unit that executes”, nothing in the claim precludes the step from practically being performed in the mind. Mere nominal recitation of a generic circuitry does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
Therefore claim 5 is rejected. Claims 12 and 19 recite similar language and are similarly rejected.
	
	Claim 6 recites wherein the control unit estimates the consumption quantity of the product based on the number of times the user is estimated to have consumed the product. 0060 of the instant specification and the claim itself describes this estimation being a counting process. Counting is a mathematical calculation under broadest reasonable interpretation and therefore the claim recites a mathematical concept.
Therefore claim 6 is rejected. Claims 13 and 20 recite similar language and are similarly rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skoda (US PUB. 20170030882) in view of Gupta et al (US PUB. 20130110621, herein Gupta). 

Regarding claims 1/8/15, Skoda teaches An information processing device/method/system comprising a control unit that executes: 
acquiring information relating to a fluctuation of power (0096 “aerosol test may be based on the fully charged power source 722, and a filled cartridge 710, test different input signals (e.g., current or voltages), and determine how much power vaporizes how much of the given vaporizable or dispensable product from the cartridge 710 based on a typical vapor draw, corresponding battery power reduction in relation to the total quantity of a remaining dispensable substance”) consumed by an electrical product operated around a user (0100 “The amount of battery power remaining can be determined from a known power of the battery 722 when fully charged and measured power of the battery 722 after the dispensing or drawing medication from the device 700. In other embodiments, the battery power consumed can be measured in real time and is based on the amount of power required to operate the heater 741 for a given flow rate or predetermined flow rate of the dispensed medication”) 
and estimating a [product consumed by the user] and a consumption quantity of the product based on the information relating to the fluctuation of the power (0101 “The level of medication remaining in the cartridge is determined based on battery power consumed at 812.”, 0097)
Skoda does not teach estimating a product consumed by the user. 
Gupta teaches estimating a product consumed by the user… based on the information relating to the fluctuation of the power (0112 “it can be deduced that the refrigerator is the only active device with a consistent periodic square wave pattern of power consumption 1110. This assumption is based on the prior knowledge that in a refrigerator, the compressor turns on periodically at approximately uniform frequency.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the power measurement teachings of Skoda with the appliance determination based on power usage teachings of Gupta since Gupta teaches a means for educating users of the various energy usage so that they have a means for reducing costs (0007).
Regarding claims 2/9/16, Skoda and Gupta teach The information processing device/method according to claim 1/8/15.
Gupta further teaches wherein the control unit acquires a fluctuation amount from power consumed when the electrical product is in an idle state as the information relating to the fluctuation of the power(0112 “With reference to FIG. 11, it can be deduced that the refrigerator is the only active device with a consistent periodic square wave pattern of power consumption 1110. This assumption is based on the prior knowledge that in a refrigerator, the compressor turns on periodically at approximately uniform frequency.”)

Regarding claim 3/10/17, Skoda and Gupta teach The information processing device/method according to claim 1/8/15.
Gupta further teaches wherein the control unit estimates the product consumed by the user by collating the information relating to the fluctuation of the power with stored data (0112).

Regarding claim 4/11/18, Skoda and Gupta teach The information processing device/method according to claim 1/8/15.
Gupta further teaches wherein the control unit estimates the product consumed by the user based on a maximum value of a fluctuation amount of a power consumption of the electrical product from power consumed when the electrical product is in an idle state (0112, 0080, Table T-1, 0081, active power range of an idle state shows a maximum value of a fluctuation). 

Regarding claim 5/12/19, Skoda and Gupta teach The information processing device/method according to claim 1/8/15.
Gupta further teaches further comprising a storage unit for storing a relationship between the information relating to the fluctuation of the power and the product consumed by the user (Gupta, 0107), wherein the control unit estimates the product consumed by the user based on the information relating to the fluctuation of the power and the relationship stored in the storage unit (0112 “This assumption is based on the prior knowledge that in a refrigerator, the compressor turns on periodically at approximately uniform frequency. While there is the possibility that other devices may occasionally turn on and off during those periods, but it is very low probability for such appliances to have the same square pulse pattern of consumption, as well as have similar levels of real and reactive power profile as a refrigerator”).

Regarding claim 6/13/20, Skoda and Gupta teach The information processing device/method according to claim 1/8/15.
Skoda further teaches wherein the control unit estimates the consumption quantity of the product based on the number of times the user is estimated to have consumed the product (0097 “The processor (e.g., the processor 224) uses this information based on the actual inhalation of the user, to accurately update and monitor the burn rate of a specific user to accurately replenish the supply for the user…quantity of heating events by heater 741 configured to heat the substance in the cartridge 710 for vaporization of the substance.”)

Regarding claims 7/14, Skoda and Gupta teach The information processing device/method according to claim 1/8.
Skoda further teaches wherein the control unit counts the consumption quantity of the product , calculates a remaining quantity of the product based on the counted consumption quantity of the product (0097, 0101 “The level of medication remaining in the cartridge is determined based on battery power consumed at 812”, 0100 “The amount of battery power remaining can be determined from a known power of the battery 722 when fully charged and measured power of the battery 722 after the dispensing or drawing medication from the device 700. In other embodiments, the battery power consumed can be measured in real time and is based on the amount of power required to operate the heater 741 for a given flow rate or predetermined flow rate of the dispensed medication”), and orders the product when the calculated remaining quantity of the product is reduced to a threshold at which the product is ordered (0101 “The amount of medication consumed is then subtracted from the original amount of medication contained within the cartridge 710 to obtain the amount of medication remaining… Once the level of medication remaining is determined, the method 800 determines if the medication level is below a critical threshold at 814… once the substance level is at or below the critical level, the device 700 can be configured to inform a medical provider (e.g., a caregiver, a doctor, a nurse, or a pharmacy) that a refill of the substance is due or order a refill of the cartridge 710”).

Relevant Prior Art
	Memari et al (US PUB. 20150245668) has been deemed relevant prior art since it teaches a means for automatic reordering of a product based on detected level of consumption and its effect on quantity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116